Slip-Op. 02-63

             UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: SENIOR JUDGE NICHOLAS TSOUCALAS
________________________________________
                                        :
SKF USA INC., SKF FRANCE S.A., SARMA,   :
SKF GmbH, SKF INDUSTRIE S.p.A. and SKF  :
SVERIGE AB,                             :
                                        :
               Plaintiffs,              :
                                        :
               v.                       :        Court No. 98-07-02540
                                        :
UNITED STATES,                          :
                                        :
               Defendant,               :
                                        :
THE TORRINGTON COMPANY,                 :
                                        :
               Defendant-Intervenor.    :
________________________________________:


                                 JUDGMENT

     This Court, having received and reviewed the United States

Department   of   Commerce,    International   Trade   Administration’s

(“Commerce”) Final Results of Redetermination Pursuant to Court

Remand, SKF USA Inc. v. United States, 2001 Ct. Intl. Trade LEXIS

134, Slip Op. 01-130 (Nov. 15, 2001) (“Remand Results”), comments

of SKF USA Inc., SKF France S.A., Sarma, SKF GmbH, SKF Industrie

S.p.A. and SKF Sverige AB, comments and rebuttal comments of The

Torrington Company and Commerce’s response, holds that Commerce

duly complied with the Court’s remand order, and it is hereby


     ORDERED that the Remand Results filed by Commerce on April 1,

2002, are affirmed in their entirety; and it is further
Court No. 98-07-02540                                     Page 2


     ORDERED that since all other issues have been decided, this

case is dismissed.




                                  ______________________________
                                       NICHOLAS TSOUCALAS
                                          SENIOR JUDGE


Dated:    July 12, 2002
          New York, New York